 


109 HRES 403 IH: Recognizing the importance of Knowing My 8 Rules for Safety in addressing the problem of missing children, and for other purposes.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 403 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Capuano (for himself, Mr. Tierney, Mr. Kuhl of New York, Mr. Conyers, Mr. Moore of Kansas, Mr. McDermott, Mr. Boswell, Mr. Cummings, Mr. Gutierrez, Mr. Neal of Massachusetts, Mr. Meehan, Mr. Frank of Massachusetts, Mr. McGovern, Mr. Markey, Mr. Lynch, Mr. Delahunt, and Mr. Olver) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Recognizing the importance of Knowing My 8 Rules for Safety in addressing the problem of missing children, and for other purposes. 
 
Whereas the problem of missing children is complex and multifaceted; 
Whereas the best national estimates for the number of missing children are from incidence studies conducted by the Department of Justice’s Office of Juvenile Justice and Delinquency Prevention and state that annually there are an estimated 797,500 children reported missing, including 58,200 children abducted by nonfamily members, 115 children who are the victims of the most serious, long-term nonfamily abductions called stereotypical kidnappings, and 203,900 children who are the victims of family abductions; 
Whereas according to a 1997 study by the State of Washington’s Office of the Attorney General, 74 percent of abducted children who are murdered are dead within three hours of the abduction; 
Whereas the problem of sexual victimization of children is overwhelming in magnitude yet largely unrecognized and underreported; 
Whereas statistics show that 1 in 5 girls and 1 in 10 boys are sexually exploited before they reach adulthood, yet less than 35 percent of those child sexual assaults are reported to authorities; 
Whereas the National Center for Missing & Exploited Children was established in 1984 as a private, nonprofit 501(c)(3) organization to provide services nationwide for families and professionals in the prevention of abducted, endangered, and sexually-exploited children; 
Whereas pursuant to its mission and its congressional mandates, the National Center for Missing & Exploited Children serves as a clearinghouse of information about missing and exploited children and has created safety tips for distribution to children, including Knowing My 8 Rules for Safety, which has been published in 30 different languages; and 
Whereas Knowing My 8 Rules for Safety advises children to check first with parents or the adult in charge before going anywhere; to tell someone trusted if something is wrong; to stay strong, smart, and safe; and to learn important telephone numbers and where to go in case of an emergency in addition to many other tips; Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of Knowing My 8 Rules for Safety in addressing the problem of missing children; 
(2)commends schools and public establishments that have posted these rules in a central location; and 
(3)encourages schools and public establishments that have not yet displayed these rules to consider doing so. 
 
